DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Applicants’ claim a “processor-readable storage medium” in Claims 22 – 28, however, the specification only indicates “computer-readable storage medium”.  Examiner is unable to find any teaching of the claimed “processor-readable storage medium”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.   The claimed means of Claims 15, 20, and 21 are structurally supported by the processing system (602) and transceiver (614) of Figure 6 in the applicants’ disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining one or more candidate uplink duty cycles for a subsequent uplink transmission interval based at least in part on a maximum permissible exposure (MPE) requirement; determining a maximum number of resource blocks per symbol and a maximum modulation and coding scheme (MSC) index associated with each of the one or more candidate uplink duty cycles from a predefined MCS index table; and selecting a duty cycle, number of resource blocks per symbol, and MCS that facilitates a largest number of un-coded bits for the subsequent uplink transmission interval.  The limitation of determining one or more candidate uplink duty cycles for a subsequent uplink transmission interval based at least in part on a maximum permissible exposure (MPE) requirement is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The language “determining” in the context of the claim encompasses the user thinking that one or more candidate uplink duty cycles for a subsequent uplink transmission interval based at least in part on a maximum permissible exposure (MPE) requirement.  Similarly the limitation of determining a maximum number of resource blocks per symbol and a maximum modulation and coding scheme (MSC) index associated with each of the one or more candidate uplink duty cycles from a predefined MCS index table is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The language “determining” in the context of the claim encompasses the user thinking a maximum number of resource blocks per symbol and a maximum modulation and coding scheme (MSC) index associated with each of the one or more candidate uplink duty cycles from a predefined MCS index table.  Similarly the limitation of selecting a duty cycle, number of resource blocks per symbol, and MCS that facilitates a largest number of un-coded bits for the subsequent uplink transmission interval is a process that, under its broadest reasonable interpretation, covers performance of the limitation 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites calculating a duty cycle range; and identifying each candidate uplink duty cycle within the duty cycle range.  The limitation of calculating a duty cycle range; and identifying each candidate uplink duty cycle within the duty cycle range is a process that, under its broadest reasonable interpretation and its dependence from Claim 8 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites determining a lower threshold of the duty cycle range by obtaining a total available energy designated by the MPE requirement divided by a product of a number of symbols in the subsequent uplink transmission interval and a device maximum transmit power level; and determining an upper threshold of the duty cycle range from a network configured maximum uplink duty cycle..  The limitation of determining a lower threshold of the duty cycle range by obtaining a total available energy designated by the MPE requirement divided by a product of a number of symbols in the subsequent uplink transmission interval and a device maximum transmit power level; and determining an upper threshold of the duty cycle range from a network configured maximum uplink duty cycle is a process that, under its broadest reasonable interpretation and its dependence from Claim 9, which depends from Claim 8, set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites calculating a carrier to interference-plus-noise ratio (CINR) value for each of a plurality of different numbers of resource blocks per symbol; and identifying the maximum number of resource blocks per symbol and the maximum MCS index where the calculated CINR is equal to or greater than a minimum required CINR in the MCS index table.  The 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites determining a number of un-coded bits per symbol corresponding to each MCS index; and identifying the largest number of un-coded bits that can be transmitted in the subsequent uplink transmission interval over all candidate duty cycles.  The limitation of determining a number of un-coded bits per symbol corresponding to each MCS index; and identifying the largest number of un-coded bits that can be transmitted in the subsequent uplink transmission interval over all candidate duty cycles is a process that, under its broadest reasonable interpretation and its dependence from Claim 8 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites determining uplink resources for a scheduled entity based at least in part on the selected duty cycle, number of resource blocks per symbol, and MCS..  The limitation of determining uplink resources for a scheduled entity based at least in part on the selected duty cycle, number of resource blocks per symbol, and MCS is a process that, under its broadest reasonable interpretation and its dependence from Claim 8 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 13 is rejected for the same reasons set forth above by virtue of its dependence from Claim 8.

Allowable Subject Matter
Claims 1 – 7, 15 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:

determine a maximum number of resource blocks per symbol and a maximum modulation and coding scheme (MSC) index associated with each of the one or more candidate uplink duty cycles from a predefined MCS index table; and select a duty cycle, number of resource blocks per symbol, and MCS that facilitates a largest number of un-coded bits for the subsequent uplink transmission interval
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
September 9, 2021